IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY R. WILLIAMS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D12-3767

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 24, 2014.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Timothy R. Williams, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.